Exhibit 10.3

 

ARAMARK 2001 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

(AFFILIATE)

 

1. Grant of RSUs. The Company hereby grants the number of restricted stock units
(“RSUs”) listed on the cover page of this Agreement to the Participant, on the
terms and conditions hereinafter set forth. This grant is made pursuant to the
terms of the ARAMARK 2001 Equity Incentive Plan (the “Plan”), which Plan, as
amended from time to time, is incorporated herein by reference and made a part
of this Agreement. Each RSU represents the unfunded, unsecured right of the
Participant to receive a share of Class A or Class B common stock, par value
$0.01 per share, (as specified below) of the Company (each a “Share”), on the
dates specified herein. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan.

 

2. Payment of Shares.

 

  (a) The Company shall, subject to the remainder of this Agreement, transfer to
the Participant a number of shares of Class A Common Stock, par value $0.01 per
share, of the Company equal to the number of RSUs granted to the Participant
under this Agreement at such times as are set forth on the cover page of this
Agreement under “Date of Transfer” (in whole Shares only with the Participant
receiving a cash payment equal to the Fair Market Value of any fractional Share
on or about the transfer date). For purposes of this Agreement, the Fair Market
Value of any Share shall equal the Fair Market Value of a share of Class B
common stock, par value $0.01 per share, of the Company.

 

  (b) Notwithstanding Section 2(a) of this Agreement,

 

(i) if the Participant’s employment with the Company and its Affiliates
terminates due to death or Disability, the Company shall transfer to the
Participant, as soon as practicable following such termination, a number of
Shares equal to the aggregate number of outstanding RSUs granted to the
Participant under this Agreement. For purposes of this Agreement, “Disability”
shall mean “disability” as defined (i) in any employment, severance or
post-employment non-competition agreement then in effect between the Participant
and the Company or any Affiliate or (ii) if not defined therein, or if there
shall be no such agreement, as defined in the Company’s long-term disability
plan as in effect from time to time, or (iii) if there shall be no plan, the
inability of the Participant to perform in all material respects his or her
duties and responsibilities to the Company or any Affiliate for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period by reason of a physical or mental incapacity. The
determination of the existence of Disability shall be made by the Committee in
good faith, which determination shall be conclusive for purposes of this
Agreement.

 



--------------------------------------------------------------------------------

(ii) if the Participant’s employment with the Company and its Affiliates
terminates due to Retirement, the Company shall transfer to the Participant, as
soon as practicable following such termination, a number of Shares equal to the
number of Shares that would have been transferred on the next Date of Transfer
multiplied by a fraction, the numerator of which is the number of days that the
Participant was employed by the Company since the prior Date of Transfer (or if
a Date of Transfer has not yet occurred, the date of grant), and the denominator
of which is 365. All RSUs not described on the attached shall be forfeited and
immediately cancelled. For purposes of this Agreement, “Retirement” shall mean
the termination of a Participant’s employment with the Company and all of its
Affiliated Companies, if at the time of such termination of employment the
Participant has attained age 60; provided that, where such termination of
employment is due to a voluntary resignation by the Participant, such
termination occurs upon at least 90 days prior written notice to the Committee
of such termination, unless such notice is waived by the Committee, which waiver
will not accelerate the date of transfer; and

 

(iii) if the Participant’s employment with the Company and its Affiliates
terminates for any other reason, any outstanding RSUs (other than Deferred RSUs
as described in Section 12) shall be forfeited and immediately cancelled.

 

In each of the foregoing instances described in this Section 2(b), upon the
transfer of Shares to the Participant, in lieu of a fractional Share, the
Participant shall receive a cash payment equal to the Fair Market Value of such
fractional share on or about the transfer date.

 

  (c) In the event of a Change in Control, Shares equal to all outstanding RSUs
hereunder shall be distributed to the Participant prior to the Change in
Control; provided that the Committee may determine that, in lieu of Shares
and/or fractional Shares, the Participant shall receive a cash payment equal to
the Fair Market Value of such Shares (or fractional Shares, as the case may be)
on such date. For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following events:

 

(i) any Person (other than (A) a Person holding securities representing 10% or
more of the combined voting power of the Company’s outstanding securities as of
the date that the Company completed its initial public offering of its class B
common stock (a “Pre-Existing Shareholder”) or a transferee of a Pre-Existing
Shareholder receiving securities of the Company by reason of death of the
Pre-Existing Shareholder pursuant to the terms of a will or trust or through
intestacy, (B) the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or (C) any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Shares of the Company), becomes the
Beneficial Owner, directly or indirectly, of securities of the Company,
representing (I) 20% or more of the combined voting power of the Company’s
then-outstanding securities and (II) more of the combined voting power of the
Company’s then-outstanding securities than the Pre-Existing Shareholders in the
aggregate.



--------------------------------------------------------------------------------

(ii) during any period of twenty-four consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director nominated by any Person (other than the Company) who publicly
announces an intention to take or to consider taking actions (including, but not
limited to, an actual or threatened proxy contest) which if consummated would
constitute a Change in Control under (i), (iii) or (iv) of this Section 2(c))
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;

 

(iii) the consummation of any transaction or series of transactions resulting in
a merger or consolidation in which the Company is involved, other than a merger
or consolidation which would result in the shareholders of the Company
immediately prior thereto continuing to own (either by remaining outstanding or
by being converted into voting securities of the surviving entity), in the same
proportion as immediately prior to the transaction(s), more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation;

 

(iv) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

 

(v) any other transaction so denominated by the Board.

 

  (d) Upon each transfer of Shares in accordance with Sections 2(a), 2(b) or
2(c) of this Agreement, RSUs with respect to which Shares have been transferred
hereunder shall be extinguished. Shares transferred in accordance with Section
2(b) shall be Class B common stock, par value $0.01 par share, of the Company.
Shares transferred in accordance with Section 2(c) shall be Class A Common
Stock, par value $0.01 per share, of the Company.



--------------------------------------------------------------------------------

3. Dividends. If on any date while RSUs are outstanding hereunder the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Participant as of the related dividend record date,
multiplied by (y) the per Share amount of any cash dividend (or, in the case of
any dividend payable in whole or in part other than in cash, the per Share value
of such dividend, as determined in good faith by the Committee), divided by (b)
the Fair Market Value of a Share on the payment date of such dividend. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Participant shall be increased by a number
equal to the product of (I) the aggregate number of RSUs that have been held by
the Participant through the related dividend record date, multiplied by (II) the
number of Shares (including any fraction thereof) payable as a dividend on a
Share. Shares shall be transferred with respect to all additional RSUs granted
pursuant to this Section 3 at the same time as Shares are transferred with
respect to the RSUs to which such additional RSUs were attributable.

 

4. Adjustments Upon Certain Events. In the event of any change in the
outstanding Shares by reason of any stock split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares (other than any dividends covered by
Section 3 above) or any transaction similar to the foregoing (collectively, an
“Adjustment Event”), the Committee may, in its sole discretion and without
liability to any person, adjust any Shares or RSUs subject to this Agreement to
reflect such Adjustment Event.

 

5. Data Protection. The Participant consents to the processing (including
international transfer) of personal data as set out in Exhibit A for the
purposes specified therein and to any additional or different processes required
by applicable law, rule or regulation.

 

6. No Right to Continued Employment. Neither the Plan nor this Agreement shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship to, the Company or any Affiliate. Further,
the Company or an Affiliate may at any time dismiss the Participant or
discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Agreement, except as otherwise expressly provided herein.

 

7. No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Committee or the Board has the power to amend
or terminate the Plan at any time and that the opportunity given to the
Participant to participate in the Plan is entirely at the discretion of the
Committee or the Board and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms). The Participant further acknowledges and accepts that such
Participant’s participation in the Plan is outside the terms of the
Participant’s regular contract of employment and is therefore not to be
considered part of any normal or expected compensation and that the termination
of the Participant’s employment under any circumstances whatsoever will give the
Participant no claim or right of action against the Company or its Affiliates in
respect of any loss of rights under this Agreement or the Plan that may arise as
a result of such termination of employment.



--------------------------------------------------------------------------------

8. No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares in question have been registered in
the Company’s register of shareholders.

 

9. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 2 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.

 

10. Transferability. RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 10 shall be void and unenforceable against the Company or any
Affiliate.

 

11. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any issuance or transfer due under this Agreement or
under the Plan or from any compensation or other amount owing to the
Participant, applicable withholding taxes with respect to any issuance or
transfer under this Agreement or under the Plan and to take such action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. In addition, to the extent permitted by law, the
Participant may satisfy, in whole or in part, his or her tax withholding
liability incurred in connection with any issuance or transfer under this
Agreement by having the Company withhold from the number of Shares otherwise
issuable or transferable under this Agreement a number of Shares with a Fair
Market Value not in excess of the employer’s statutory minimum tax withholding
liability plus any fees incurred by the Participant as a result of the issuance
or transfer under this Agreement (which, for the avoidance of doubt, may be
rounded up to the nearest whole share). Notwithstanding the foregoing, if the
Participant’s employment with the Company terminates prior to the issuance or
transfer of all of the Shares under this Agreement, the payment of any
applicable withholding taxes with respect to any further issuance or transfer of
Shares under this Agreement or the Plan shall be made solely through the
withholding of Shares equal to the statutory minimum withholding liability.

 

12. [Intentionally omitted]

 

13. Affirmation of Non-Competition Agreement. Each Participant, by accepting an
RSU, shall be deemed to have reaffirmed (and consented to be bound by), and the
RSU shall serve as consideration for, all terms and conditions of any agreement
in effect between the Participant and the Company or an Affiliate in respect of
non-competition, confidentiality and/or trade secrets.



--------------------------------------------------------------------------------

14. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

15. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

16. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

ARAMARK CORPORATION

By:

 

 

--------------------------------------------------------------------------------

PARTICIPANT

By:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

DATA PROTECTION PROVISION

 

  (a) By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates and/or agents so that they can fulfill their obligations and exercise
their rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant’s employer.

 

These data will include data:

 

(i) already held in the Participant’s records such as the Participant’s name and
address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;

 

(ii) collected upon the Participant accepting the rights granted under the Plan
(if applicable); and

 

(iii) subsequently collected

 

(iv) by the Company or any of its Affiliates and/or agents in relation to the
Participant’s continued participation in the Plan, for example, data about
shares offered or received, purchased or sold under the Plan from time to time
and other appropriate financial and other data about the Participant and his or
her participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).

 

  (b) This consent is in addition to and does not affect any previous consent
provided by the Participant to the Company or its Affiliates.

 

  (c) In particular, the Participant expressly consents to the transfer of
personal data about the Participant as described in paragraph (a) above by the
Company and its Affiliates and/or agents. Data may be transferred not only
within the country in which the Participant is based from time to time or within
the EU or the European Economic Area, but also worldwide, to other employees and
officers of the Company and its Affiliates and/or agents and to the following
third parties for the purposes described in paragraph (a) above:

 

(i) Plan administrators, transfer agents, auditors, brokers, agents and
contractors of, and third party service providers to, the Company or its
Affiliates such as printers and mail houses engaged to print or distribute
notices or communications about the Plan;

 

(ii) regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;



--------------------------------------------------------------------------------

(iii) actual or proposed merger or acquisition partners or proposed assignees
of, or those taking or proposing to take security over, the business or assets
or stock of the Company or its Affiliates and their agents and contractors;

 

(iv) other third parties to whom the Company or its Affiliates and/or agents may
need to communicate/transfer the data in connection with the administration of
the Plan, under a duty of confidentiality to the Company and its Affiliates; and

 

(v) the Participant’s family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.

 

Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the European Economic Area. Countries
to which data are transferred include the USA and Bermuda.

 

All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.

 

The Participant has the right to be informed whether the Company or its
Affiliates hold personal data about the Participant and, to the extent they do
so, to have access to those personal data at no charge and require them to be
corrected if they are inaccurate or to be destroyed if the Participant wishes to
withdraw his or her consent. The Participant is entitled to all the other rights
provided for by applicable data protection law, including those detailed in any
applicable documentation or guidelines provided to the Participant by the
Company or its Affiliates in the past. More detailed information is available to
the Participant by contacting the appropriate local data protection officer in
the country in which the Participant is based from time to time. If the
Participant has a complaint regarding the manner in which personal information
relating to the Participant is dealt with, the Participant should contact the
appropriate local data protection officer referred to above.

 

  (d) The processing (including transfer) of data described above is essential
for the administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.